   Case 1:18-cv-00211-TSE-JFA Document 120-2 Filed 05/03/19 Page 1 of 3 PageID# 1098




        Exhibit A to Declaration of Satenik "Sati" Harutyunyan
Letter to John L. Brownlee and Stuart G. Nash, Holland & Knight LLP,
     from Sati Harutyunyan, Jenner & Block LLP (April 26, 2019)
Case 1:18-cv-00211-TSE-JFA Document 120-2 Filed 05/03/19 Page 2 of 3 PageID# 1099

 1099 NEW YORK AVENUE, NW SUITE 900 WASHINGTON, DC 20001-4412            J EN N ER 5.B LOCK                  LLP




                                                                         Sati Harutyunyan
 April 26, 2019                                                          Tel +1 312 923 2648
                                                                         Fax+1 312 923 2748
                                                                         sharutyunyan@j enner.com
 Stuart G. Nash, Esq.
 John L Brownlee, Esq.
 Holland & Knight
 800 17th Street N.W., Suite 1100
 Washington, DC 20006
 Stuart.Nash@hklaw.com
 John.Brownlee@hklaw.com
 Re:     Tekle v. Al Saud

 Dear Messrs. Nash and Brownlee:

        I write to follow up on our discussions regarding the scheduling of Defendants’
 depositions. We agree that it is imperative for the parties to reach agreement promptly.

          In a previous letter to you, we explained that E.D. Va. Local Rule 30(a) requires
 Defendants to he deposed in the Eastern District of Virginia. In your April 10, 2019 letter about
 this topic, you countered that because Defendants are compulsory counterclaimants, they must be
 deposed at their place of residence in Saudi Arabia. To support your argument, you cited several
 non-binding cases from other jurisdictions where the E.D. Va. Local Rules simply do not apply.
 Based on these cases from outside this jurisdiction, you insisted the law is conclusively in favor of
 your clients being deposed in Saudi Arabia. We disagree for several reasons.

          First, the Local Rule states, “A defendant, who becomes a counterclaimant, cross-claimant,
 or third-party plaintiff, shall be considered as having filed an action in this Court for the purpose
 of this Local Rule. This subsection shall not apply to an involuntary plaintiff or an interpleader
 plaintiff"' E.D. Va. Local Rule 30(a) {emphasis added). The Local Rule similarly states that all
 non-excepted parties must submit to a deposition within the Eastern District of Virginia. Id. The
 rule is abundantly clear that all parties, except for involuntary plaintiffs or interpleader plaintiffs,
 must submit to deposition in the Eastern District of Virginia. This includes counterclaimants -
 compulsory or otherwise. Because Defendants are neither involuntary plaintiffs nor interpleader
 plaintiffs, see Fed. R. Civ. P. 19; Fed. R. Civ. P. 22, they too are subject to deposition in the Eastern
 District of Virginia. Your citations to cases outside E.D. Va. have no bearing on how the local
 rules in this jurisdiction work.

        Second, the lone E.D. Va. case you cite in your April 10, 2019 letter also does little to
 prove your point. A careful read of that case shows that while the corporate deponent’s residence


 CHICAGO   LONDON   LOS ANGELES    NEW YORK    WASHINGTON, DC            WWW.JENNER.COM
Case 1:18-cv-00211-TSE-JFA Document 120-2 Filed 05/03/19 Page 3 of 3 PageID# 1100

 April 26, 2019
 Page 2




 or principle place of business was in China, the court ordered the deposition to take place in Hong
 Kong. Swimways Corp. v. Zuru, Inc., 2014 WL 12603190 (E.D. Va. June 6, 2014). So the only
 binding case you cite held that a compulsory counterclaimant - who argued he must be deposed
 in China - must actually be deposed somewhere else.

          Third, several factors—similar to those considered in Swimways and other E.D. Va.
 cases—weigh strongly against holding your clients’ depositions in Saudi Arabia. For example,
 securing travel visas for Ms. Tekle’s female attorneys would be impracticable if not impossible.
 Such visas require invitation letters from Saudi Arabian sponsors. Those sponsors would have to
 greet and accompany Ms. Tekle’s female attorneys upon the attorneys’ arrival to the Kingdom.
 Ms. Tekle’s female attorneys, who will be present for or taking your clients ’ depositions, have no
 such sponsors. In addition, given recent international events and the current political climate in
 the Kingdom, Ms. Tekle’s attorneys have reasonable safety concerns about traveling to the
 Kingdom. Besides, your clients own a home in Virginia, resided there for many years, and can
 readily travel to the United States. It is exponentially less burdensome for your clients to travel to
 Virginia than for two legal teams (ours and yours) to attempt to navigate the optics of business
 travel to the Kingdom.

         With that said, and in the spirit of compromise, we propose holding your clients’
 deposition’ in a neutral third location. Because Jenner & Block and Holland & Knight both have
 offices in London, England, we believe this would be a reasonable and fair place to hold the
 depositions. London is a location your clients and all attorneys can travel to without any difficulty.
 Jenner & Block would be amenable to holding the depositions at its London office.

         We look forward to your thoughts on this proposal. We also welcome your suggestion as
 to other mutually-agreeable locations besides London. Our hope is to reach a mutually agreeable
 solution without motions to the Court.

 Very truly your;



 Sati Harutyunyan
